Case 3:21-cv-03018-TLB Document 3   Filed 04/01/21 Page 1 of 8 PageID #: 13




                                                                 EXHIBIT
                                                                      1
Case 3:21-cv-03018-TLB Document 3   Filed 04/01/21 Page 2 of 8 PageID #: 14
Case 3:21-cv-03018-TLB Document 3   Filed 04/01/21 Page 3 of 8 PageID #: 15
Case 3:21-cv-03018-TLB Document 3   Filed 04/01/21 Page 4 of 8 PageID #: 16
Case 3:21-cv-03018-TLB Document 3   Filed 04/01/21 Page 5 of 8 PageID #: 17
Case 3:21-cv-03018-TLB Document 3   Filed 04/01/21 Page 6 of 8 PageID #: 18
Case 3:21-cv-03018-TLB Document 3   Filed 04/01/21 Page 7 of 8 PageID #: 19
Case 3:21-cv-03018-TLB Document 3   Filed 04/01/21 Page 8 of 8 PageID #: 20
